DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/08/2020, 05/21/2021, and 09/15/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites that “a content of the gas-generating material is greater than 20 wt% to 100 wt% of a content of the conductive material”, but such wording is unclear since it reads as a range of 20-100 wt%. Perhaps a more easily understood wording of this recitation would be: “…greater than 20 wt% compared to 100 wt%...” (or similar) to indicate that there is at least 1/5 as much gas-generating material within the conductive adhesive as there is conductive material. Appropriate correction is required.
Examiner is interpreting claim 5 with this understanding and is examining such below on these merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (KR 20030044512 A, as cited within the IDS dated 06/08/2020, with citations below to a machine translation in view of Noriyuki (JP 2016081681 A, as cited within the IDS dated 05/21/2021, with citations below to a machine translation attached to the present Office action).
Regarding claim 1, Cheon teaches a cylindrical secondary battery (lithium secondary battery, can be cylindrical shape; Cheon translation para. 3) comprising: 
a jelly-roll type electrode assembly configured to have a structure in which a sheet type positive electrode and a sheet type negative electrode are wound in a state in which a separator is disposed between the positive electrode and the negative electrode (a positive electrode plate 13, a negative electrode plate 14, and a separator 15 are wound and installed in a jelly-roll type; Cheon Figs. 1-2 and translation para. 24), 
the jelly-roll type electrode assembly including a positive electrode tab (positive electrode tab 16, Cheon Fig. 1 and translation para. 28); 
a cylindrical battery case configured to receive the jelly-roll type electrode assembly (cylindrical is a typical shape for lithium secondary batteries, Cheon translation para. 3), 
the cylindrical battery case having an open upper end (battery is received into a can, Cheon abstract); and 
a cap assembly mounted to the open upper end of the cylindrical battery case (cap assembly 100 installed at upper part of can 11; Cheon abstract, translation para. 22, and Figs. 1-2); and 
an adhesion unit (conductive adhesive 160, Cheon Figs. 2-3 and translation para. 27) connecting a lower end surface of the cap assembly (terminal plate 150 below insulating plate 140 below cap plate 110 within cap assembly 100, Cheon translation Figs. 2-3 and para. 23) to the positive electrode tab of the jelly-roll type electrode assembly (conductive adhesive 160 bonds negative tab 17 but an opposite-polarity embodiment of the connection of positive tab 16 to the inside of can 11 is alternately possible and is within the scope of Cheon; Cheon translation paras. 27-28), 
the adhesion unit including an adhesive material (thermosetting agent 161 for bonding, Cheon Fig. 3 and translation paras. 18, 31), a conductive material (conductive agent 162, Cheon Fig. 3 and translation paras. 18, 31).

Though the exemplary embodiment of Cheon does not show the electrode assembly and battery can being cylindrical, Cheon does teach that cylindrical jelly-roll type secondary lithium batteries are typical within the art (Cheon para. 3 as cited above). Additionally, the change in form or shape, without any new or unexpected results, is an obvious engineering design (MPEP 2144.04 IV B). 
Thus, a person having ordinary skill in the art would have found it obvious to modify the battery to be cylindrical as needed to meet the design requirements and still expect a functional electrode assembly and can. Furthermore, the simple substitution of one known element for another (i.e., substituting a cylindrical battery for the shape of that shown in Cheon Fig. 1) to obtain predictable results supports a conclusion of obviousness (MPEP 2143 I B).

Though the exemplary embodiment of Cheon does not show the positive tab being adhered to the cap assembly via the conductive adhesive, Cheon does teach that alternate embodiments are possible in which the electrodes and their tabs are arranged with opposite polarity (Cheon para. 28 as cited above). Further, the rearrangement of part, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (MPEP 2144.04 VI C). 
Thus, a person having ordinary skill in the art would have found it obvious to rearrange the electrode tab polarities within the battery of modified Cheon such that the positive tab, instead of the negative tab, was adhered to the cap assembly via conductive adhesive in order to meet desired design requirements and still expect a functional battery.


Noriyuki, which is analogous in the art of batteries with current limiting structures (see Noriyuki translation paragraphs 8-10), teaches the use of a conductive adhesive for adhering a lead tab to a current collector of an electrode (Noriyuki translation paras. 12 and 20 and Fig. 1). Noriyuki teaches the conductive adhesive can include a foaming agent that decomposes to generate gas at a high voltage, instead of a decomposition resin, for suppressing overcurrent (Noriyuki paras. 20-21). 
 Thus, a person having ordinary skill in the art would have found it obvious to include a gas-generating foaming agent in place of the decomposition resin as taught by Noriyuki to still decompose during an over-current event and interrupt the flow of electricity at the location of the conductive adhesive within modified Cheon. The simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143 I B).

Thereby, all limitations of instant claim 1 are rendered obvious.

Regarding claim 2, modified Cheon teaches the limitations of claim 1 above and teaches that the adhesive material comprises epoxy resin or polyester resin (resin within conductive adhesive can be epoxy resin per Cheon para. 31 or can be polyester resin per Noriyuki para. 20).
Regarding claim 3, modified Cheon teaches the limitations of claim 1 above and teaches that the conductive material comprises carbon black or graphite (carbon per Cheon para. 31, carbon black or graphite per Noriyuki para. 20).
Regarding claim 4, modified Cheon teaches the limitations of claim 1 above and teaches the gas-generating material is lithium carbonate (foaming agent can be a carbonate of lithium, Noriyuki para. 21).

Regarding claim 5, modified Cheon teaches the limitations of claim 1 and teaches that a content of the gas-generating material is greater than 20 wt% to 100 wt% of a content of the conductive material (polymeric resin adhesive layer can be made with 30 parts by mass acetylene black conductive material per 70 parts of polymer – Noriyuki para. 32 – and 10 parts by mass of foaming/gassing agent per 100 parts of polymer – Noriyuki para. 38 – thus, since 10/30 = 33.3% > 20%, the content of the gas-generating material is greater than 20 wt% compared to 100 wt% of the content of the conductive material within the conductive adhesive layer).
Additionally, modified Cheon teaches that the foaming agent added to the conductive adhesive decomposes and generated gas above a certain voltage (Noriyuki para. 21), so a skilled artisan would find that such is a result-effective variable and be motivated to optimize the amount of the foaming/gas-generating material within the conductive adhesive layer to achieve decomposition at the desired voltage level while still maintaining optimum conductivity and adhesive properties since such are all functional properties of this layer. Discovering the set points for percentages of adhesive resin, conductive material, and gas-generating material to achieve an optimal balance between the three functionalities is within the ambit of a skilled artisan. See MPEP 2144.05 II.
Thereby, claim 5 is rendered obvious.

Regarding claim 6, modified Cheon teaches the limitations of claim 1 above and teaches the cylindrical secondary battery is configured such that a reaction of the gas-generating material commences when a voltage of the cylindrical secondary battery increases (foaming agent decomposes 
Regarding claim 7, modified Cheon teaches the limitations of claim 6 above and teaches a temperature at which the reaction of the gas-generating material commences is lower than a melting temperature of the adhesive material (resin need not decompose/melt when foaming agent is included within conductive adhesive, Noriyuki para 21 – thus, the foaming/gas generation occurs lower than adhesive resin melting temperature).
Regarding claim 8, modified Cheon teaches the limitations of claim 1 above and teaches the cylindrical secondary battery is configured such that, when a voltage of the cylindrical secondary battery increases, a coupling force of the adhesion unit is reduced due to melting of the adhesive material (resin conductive adhesive melts/deforms at high temperature/voltage, Cheon para. 33; adhesive resin decomposes and lowers adhesive strength at high voltage, Noriyuki paras. 20-21), whereby the positive electrode tab is separated from the cap assembly (melting of resin interrupts flow of current, Cheon para. 33).
Regarding claim 9, modified Cheon teaches the limitations of claim 1 above and teaches the cap assembly is configured to have a structure which comprises a venting member (secondary battery includes a safety valve in the cap to discharge gas to the outside, Cheon para. 4), and the cap assembly is configured to have a structure from which a PTC element is omitted (the inventive current interrupting conductive adhesive layer replaces the need for a separate PTC element which would be disadvantageous due to complication in manufacturing, Cheon para. 6-7).
Regarding claim 11, modified Cheon teaches the limitations of claim 1 above and teaches the cap assembly is configured to have a structure which comprises a venting member (secondary battery includes a safety valve in the cap to discharge gas to the outside, Cheon para. 4), and the cap assembly is configured to have a structure from which a PTC element and a current interrupt device are omitted (the inventive current interrupting conductive adhesive layer replaces the need for a separate PTC element, Cheon paras. 6-7, and eliminated need for separate current interruption means to improve cost and ease of manufacturing, Cheon para. 34).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon and Noriyuki as applied to claim 9 above, and further in view of Chang (US 6,730,430 B2)
Regarding claim 10, modified Cheon teaches the limitations of claim 9 above but fails to teach the cylindrical secondary battery is configured such that, when coupling of the adhesion unit is weakened due to a reaction of the gas-generating material, aBIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CAM/boApplication No.: NEWDocket No.: 6949-0131PUS1 Page 6 of 8shape of the venting member of the cap assembly is inverted, whereby the venting member is separated from the positive electrode tab. Cheon is silent towards the structure of the safety valve cited above in regards to claim 9.
Chang, which is analogous in the art of improving safety within cylindrical batteries (see Chang abstract), also teaches a safety valve and teaches such breaking to release excess pressure from within the battery can and prevent explosion (Chang abstract, C3L3-13, and Figs. 2-5). Chang Figs. 2-5 show the inversion of the safety valve due to pressure rise to create a gas-releasing vent within the battery cap assembly and show this venting member separating from the positive electrode tab to disrupt current flow (bottom of safety valve at conductive point E moves upward from conductive stem 12 connecting to positive electrode sheet 8, Chang C2L44-65).
Since Cheon teaches the use of a safety valve as a beneficial venting member within a battery cap (Cheon para. 4) but is silent toward its structure, a person having ordinary skill in the art would have 
Thus, claim 10 is rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664.  The examiner can normally be reached on M-W, generally available 9a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728